Title: From Thomas Jefferson to Antoine Terrasson, 7 May 1788
From: Jefferson, Thomas
To: Terrasson, Antoine


          
            
              Sir
            
            Paris May 7. 1788.
          
          I have read with attention the papers on the subject of the canal of the Santee and Cooper rivers, and shall be glad to do any thing I can to promote it. But I confess I have small expectations for the following reason. Genl. Washington sent me a copy of the Virginia act for opening the Patowmac. As that canal was to unite the commerce of the whole Western country almost, with the Eastern, it presented a great view. The general detailed the advantages of it, and it had the weight of his name, and was known to be under his immediate direction. It was pushed here among the monied men to obtain subscriptions but not a single one could be obtained. The stockjobbing in this city offered greater advantages than to buy shares in the canal. I tried whether they would lend money on the security of the canal, but they answered they could get as good an interest by lending to their own government, with a douceur in the outset, and would have their money under their own eye, more at their command and more sure as to the paiment of interest. However if you find any opening and can point out to me how I may be useful in promoting it I shall do it with infinite pleasure. I have the honour to be with sentiments of the most perfect esteem Sir your most obedt. & most humble servt,
          
            Th: Jefferson
          
        